                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


  Dexter Anderson,
                                                   Case No. 18-CV-2891 (SRN/KMM)
                       Plaintiff,

  v.                                                             ORDER

  M. Rios, Warden et al.,

                       Defendants.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Kate Menendez, dated February 20, 2019. No

objections have been filed to that Report and Recommendation in the time period

permitted. Based upon the Report and Recommendation of the Magistrate Judge, upon

all of the files, records, and proceedings herein, the Court now makes and enters the

following Order.

       IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT

PREJUDICE under Fed. R. Civ. P. 41(b) for failure to prosecute.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: March 11, 2019                      s/Susan Richard Nelson
                                          SUSAN RICHARD NELSON
                                          United States District Judge
